Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 are all the claims pending in the application. 
Claims 1, 6-11, 14, and 16-19 are amended.
Claims 1-19 are rejected.
The following is a Final Office Action in response to amendments and remarks filed June 22, 2022.

Response to Arguments
Regarding the claim objections, the objections are withdrawn in light of the amendments to the claims.

Regarding the 112(b) rejections, the rejections are withdrawn in light of the amendments to the claims.

Regarding the 101 rejections, the 101 rejections are maintained for the following reasons.  First, Applicant asserts the rejections should be withdrawn because the claims recite analyzing a plurality of parameters with a plurality of different machine learning techniques.  Examiner respectfully does not find this assertion persuasive because the amended claims are still only a general link to a field of use or technological environment.  That is, the additional elements only confine the use of the abstract idea to a particular technological environment (a computer using machine learning techniques to analyze data) and do not integrate the abstract idea into a practical application or add an inventive concept to the claims.
Second, Applicant asserts the rejections should be withdrawn because the claims recite generating and sending a list of owners.  Examiner respectfully does not find this assertion persuasive because using software to tailor information and provide it to a user is not more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).  Accordingly the 101 rejections are maintained, please see below for the complete rejections of the claims as amended.

Regarding the 102 rejections, the rejections are withdrawn in light of the amendments to the claims.  Please see below for the new rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Objections
Claims 4 and 14 are objected to because of the following informalities: claims 4 and 14 recite "the machine learning technique" but claims 1 and 11 have been amended to recite a plurality of machine learning techniques.  Accordingly claims 4 and 14 should read (emphasized): "…wherein the plurality of machine learning technique [[is]] are realized by any one of:…"
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-9 are directed to a process; and claims 10-19 are directed to a machine.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, claims 1, 10, and 11 recite an abstract idea in the limitations (emphasized):
…collecting from one or more data sources a set of data associated with a plurality of owners and a plurality of commercial real estate properties (CREs) related thereto, based on a data item that indicates a first type of a desirable CRE; 
analyzing the collected set of data using a plurality of machine learning techniques executed by a computer, wherein the set of data includes a plurality of parameters, wherein different parameters among the plurality of parameters are analyzed using different machine learning techniques of the plurality of machine learning techniques;
determining, based on the analysis, at least one first type of CRE, and at least one owner of the plurality of owners associated with the at least one first type of CRE; 
determining a probability that the at least one owner will sell the at least one first type of CRE with a certainty level above a predetermined threshold within a predefined time period; 
and generating, based on the analysis, at least one probability score, wherein each of the at least one probability score  is indicative of the probability that a respective owner of the at least one owner is likely to sell the at least one first type of CRE within the predefined time period;
and generating a list of owners, wherein the list of owners only includes each of the at least one owner for which the probability score is above a second predetermined threshold; 
and sending the generated list to a user device.  
These limitations recite an abstract idea because these limitations recite commercial or legal interactions (i.e. advertising, marketing or sales activities or behaviors).  These limitations recite advertising, marketing or sales activities or behaviors because these limitations essentially encompass performing market research.  That is, determining an owner of a CRE, determining a probability the owner will sell, and generating a probability score, as claimed, all encompass performing market analysis or research to identify likely potential clients (i.e. for realtors). These limitations recite commercial or legal interactions because these limitations encompass performing market research or analysis (i.e. identifying potential clients for realtors).  Claims that recite commercial or legal interactions fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Claims 1, 10, and 11 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of the independent claims do not integrate the abstract idea into a practical application.  Claims 1, 10, and 11 recite additional elements in the limitations (emphasized):
…collecting from one or more data sources a set of data associated with a plurality of owners and a plurality of commercial real estate properties (CREs) related thereto, based on a data item that indicates a first type of a desirable CRE; 
analyzing the collected set of data using a plurality of machine learning techniques executed by a computer, wherein the set of data includes a plurality of parameters, wherein different parameters among the plurality of parameters are analyzed using different machine learning techniques of the plurality of machine learning techniques;
determining, based on the analysis, at least one first type of CRE, and at least one owner of the plurality of owners associated with the at least one first type of CRE; 
determining a probability that the at least one owner will sell the at least one first type of CRE with a certainty level above a predetermined threshold within a predefined time period; 
and generating, based on the analysis, at least one probability score, wherein each of the at least one probability score  is indicative of the probability that a respective owner of the at least one owner is likely to sell the at least one first type of CRE within the predefined time period;
and generating a list of owners, wherein the list of owners only includes each of the at least one owner for which the probability score is above a second predetermined threshold; 
and sending the generated list to a user device.  
These additional elements do not integrate the abstract idea into a practical application for the following reasons.  The additional elements of "collecting from one or more data sources a set of data…" as claimed, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only insignificant extra-solution activity (i.e. mere data gathering), see MPEP 2106.05(g).  That is, collecting data about owners and properties does not integrate the abstract idea of performing market research for realtors into a practical application.
The additional elements of analyzing the collected set using different machine learning techniques for different parameters, when considered individually or in combination, do not integrate the abstract idea into practical application because the additional elements are only a general link to a field of use or technological environment, see MPEP 2106.05(h) (discussing Affinity Labs).  That is, these additional elements merely confine the use of the abstract idea to a particular technological environment (a computer using machine learning techniques to analyze data) and do not integrate the abstract idea into a practical application or add an inventive concept to the claims.
The additional elements of generating and sending a list of owners based on a threshold does not integrate the abstract idea into a practical application because using software to tailor information and provide it to a user is no more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
Accordingly, claim 1 is directed to an abstract idea.
Claims 10 and 11 further recite the additional elements "A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process" and "a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system", respectively.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
Accordingly, claims 10 and 11 are directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1, 10, and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of collecting data about owners and properties does not reflect significantly more than the abstract idea of performing market research for realtors.  Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than insignificant, extra-solution activity, a general link to a field of use or technological environment, and mere instructions to apply the exception using generic computer components.  Insignificant, extra-solution activity, a general link to a field of use or technological environment, and mere instructions to apply the exception cannot provide an inventive concept.  The independent claims are not patent eligible.

Dependent Claims
Claims 2 and 12 recite several additional elements that further specify what data is collected about the owner1.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are still only insignificant extra-solution activity (i.e. mere data gathering), see MPEP 2106.05(g).  
Claims 3 and 13 essentially recite the data sources include a website2.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into practical application because the additional elements are only a general link to a field of use or technological environment (i.e. only broadly invoke the internet), see MPEP 2106.05(h) (discussing Intellectual Ventures I v. Capital One Bank).  
Claims 4 and 14 narrow the machine learning to certain types of machine learning.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into practical application because the additional elements are only a general link to a field of use or technological environment, see MPEP 2106.05(h) (discussing Affinity Labs).  That is, these additional elements merely confine the use of the abstract idea to a particular technological environment (types of machine learning techniques) and do not integrate the abstract idea into a practical application or add an inventive concept to the claims.
Claims 5 and 15 are directed to the same abstract idea as the independent claims because applying rules to data is a part of performing market analysis or research (e.g. performing a rules based analysis).
Claims 6, 7, 16, and 17 recite collecting additional information about the owner including data associated with the owner's other CREs.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are still only insignificant extra-solution activity (i.e. mere data gathering), see MPEP 2106.05(g).  
Claims 8, 9, 18 and 19 are directed to the same abstract idea as the independent claims because determining the certainty level is above a threshold based on the claimed historical data is a part of market research or analysis (i.e. predicting future trends based on past behavior).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malaviya, US Pub. No. 2015/0324939, herein referred to as "Malaviya '939" further in view of Malaviya et al US Pub. No. 2019/0114701, herein referred to as "Malaviya '701".
Regarding claim 1 Malaviya '939 teaches:
collecting from one or more data sources a set of data associated with a plurality of owners and a plurality of commercial real estate properties (CREs) related thereto, (receivers realtor's client list/contacts in a customer relationship management (CRM) system, ¶¶[0039], [0078] and matches realtor's client list/contacts with homes and home owner databases, ¶¶[0040], [0079] and Fig. 1; see also e.g. ¶[0043] noting clients are potentially selling their properties (and thus are owners); and ¶[0073] noting process can be used for analysis of commercial properties),; 
based on a data item that indicates a first type of CRE (real estate properties have known attributes like owner demographics, property details, loan details, etc., ¶[0040]; see also ¶[0061] discussing property attributes)
analyzing the collected set of data using a plurality of machine learning techniques executed by a computer (classifies properties using various logistic regression models, ¶[0061]; see also, ¶¶[0041], [0092], [0103] discussing various machine learning techniques; and e.g. ¶[0097] discussing computers), 
wherein the set of data includes a plurality of parameters (analyzes various variables like beds, year built, square feet, e.g. ¶¶[0061], [0066]-[0070]), 
wherein different parameters among the plurality of parameters are analyzed using different machine learning techniques of the plurality of machine learning techniques (classifies properties using various logistic regression models (i.e. selects and combines the top three models), ¶¶[0061], [0070]); 
determining, based on the analysis, at least one first type of CRE (uses machine learning to predict real-estate related-behavior of client, e.g. likely to sell, ¶[0041]), 
and at least one owner of the plurality of owners associated with the at least one first type of CRE (matches contacts with homes and home owner databases, e.g.  ¶¶[0040], [0054]-[0055] and Figs. 1, 2 and 4); 
determining a probability that the at least one owner will sell the at least one first type of CRE (uses attributes of real-estate and owners to infer probability of selling a current home or moving, ¶[0084]; see also e.g. ¶[0060] and Figs. 5A discussing identifying an entity that is more likely to sell)
with a certainty level above a predetermined threshold within a predefined time period (identifies real estate as being more likely to be sold if the probability of being sold is above a threshold, ¶[0064], and determines a specified probability to sell or move within a time period, ¶[0084]); 
generating, based on the analysis, at least one probability score, wherein each of the at least one probability score  is indicative of the probability that a respective owner of the at least one owner is likely to sell the at least one first type of CRE within the predefined time period (calculates F-score to determine the threshold for identifying whether or not the property is more likely to be sold or listed, ¶¶[0064]-[0065], [0071]-[0072]; see also ¶[0041] discussing predictive models involving scoring). 
However Malaviya '939 does not teach but Malaviya '701 does teach:
and generating a list of owners, wherein the list of owners only includes each of the at least one owner for which the probability score is above a second predetermined threshold (filters home owners based on likelihood-to-sell, e.g. a top 20%, ¶[0047]); 
and sending the generated list to a user device (displays homeowner information to real-estate agent, ¶¶[0042], [0047] and Fig. 19; see also e.g. ¶[0023] discussing user devices).  
Further, it would have been obvious at the time of filing to combine the client management system of Malaviya '939 with the real estate agent application of Malaviya '701 because Malaviya '939 explicitly suggests it, see MPEP 2143.I.G.  That is, Malaviya '939 suggests using the disclosure to provide leads to brokers, ¶[0002].  One of ordinary skill would have recognized brokers like real-estate agents would likely be interested in homeowners that are most likely to sell, i.e. the top 20% taught by Malaviya '701, and accordingly would have modified Malaviya '939 to provide the top 20% to a real estate agent, i.e. as taught by Malaviya '701.
Regarding claim 2, the combination of Malaviya '939 and Malaviya '701 teaches all the limitations of claim 1 and Malaviya '939 further teaches:
wherein the set of data comprises at least one of: a type of the at least one owner, an identity of the at least one owner, financial data of the at least one owner, the at least one owner's CRE portfolio, performances of the at least one owner's CRE portfolio, average holding duration of the at least one owner, the at least one owner's financial policy, the at least one owner's recently completed transactions, and the at least one owner's public domain knowledge (realtor's contacts includes identity information like name, address, email, etc. ¶¶[0039], [0078]3).  
Regarding claim 3 the combination of Malaviya '939 and Malaviya '701 teaches all the limitations of claim 1 and Malaviya '701 further does teaches:
wherein the one or more data sources include at least one of: a public website, a private website, and a real-estate comparison website (homeowners provide their respective information via a website, ¶¶[0040], [0043]).
Further, it would have been obvious at the time of filing to combine client management system of Malaviya '939 with the real estate agent application of Malaviya '701 because Malaviya '939 explicitly suggests it, see MPEP 2143.I.G.  That is, Malaviya '939 suggests using the disclosure to provide leads to brokers, ¶[0002].  One of ordinary skill would have recognized brokers like real-estate agents would likely be interested in homeowners that are most likely to sell, i.e. the top 20% taught by Malaviya '701, and accordingly would have modified Malaviya '939 to provide the top 20% to a real estate agent, i.e. as aught by Malaviya '701.
Regarding claim 4, the combination of Malaviya '939 and Malaviya '701 teaches all the limitations of claim 1 and Malaviya '939 further teaches:
wherein the machine learning technique is realized by any one of: a neural network, a recurrent neural network, a decision tree learning, a Bayesian network, and clustering (machine learning techniques disclosed include neural networks, decision tree leaning, clustering, Bayesian networks, etc. ¶¶[0041], [0092]).  
Regarding claim 5, the combination of Malaviya '939 and Malaviya '701 teaches all the limitations of claim 1 and Malaviya '939 further teaches:
wherein analyzing the collected set of data further comprises: applying a predetermined set of rules to the collected set of data (analytics modules uses various rules, ¶[0085]; see also e.g. ¶¶[0045]-[0049] and Fig. 2 showing examples of rules for matching).  
Regarding claim 8, the combination of Malaviya '939 and Malaviya '701 teaches all the limitations of claim 1 and Malaviya '939 further teaches:
determining the certainty level to be above the predetermined threshold based on historical data gathered with respect to the at least one owner (uses historical information when predicting likelihood of selling, ¶[0041], including changes in the owner's household (e.g. a child moving out), ¶[0094] and a recent divorce, Fig. 3A).  
Regarding claim 9, the combination of Malaviya '939 and Malaviya '701 teaches all the limitations of claim 1 and Malaviya '939 further teaches:
determining the certainty level to be above the predetermined threshold based on historical data gathered with respect to owners having similar characteristics to the at least one owner (uses past clients with certain attributes similar to those of the client determine the probability the current client to behave a certain way, ¶[0043]).

Regarding claims 10 and 11, claims 10 and 11 recite similar limitations as claim 1 and further recite a "non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process" and "a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to", respectively.  These limitations are taught by Malaviya '939 in ¶¶[0098]-[0099], [0105] and Fig. 9.  Accordingly, claims 10 and 11 are rejected under the combination of Malaviya '939 and Malaviya '701 for similar reasons as claim 1.
Similarly claims 12-15, 18, and 19 recite similar limitations as claims 2-5, 8 and 9 and accordingly are rejected for similar reasons as claims 2-5, 8 and 9.

Claims 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malaviya further in view of Calonge, US Pub. No. 2009/0240565, herein referred to as "Calonge"
Regarding claim 6, the combination of Malaviya '939 and Malaviya '701 teaches all the limitations of claim 1 and does not explicitly teach but Calonge does teach:
wherein analyzing the collected set of data further comprises: collecting additional data associated with the determined at least one owner of the at least one desirable CRE (searches properties in landlord's portfolio, ¶[0068].  Please note the 112(b) rejection of this claim for Examiner's interpretation).  
Further, it would have been obvious at the time of filing to combine real-estate transaction prediction system of Malaviya '939 and Malaviya '701 with the web based repository of information on landlords as taught by Calonge because Malaviya suggests doing so, see MPEP 2143.I.G.  That is, Malaviya teaches gathering data from third party aggregators, ¶[0080], over the internet, ¶[0077] and Fig. 6, but does not explicitly teach gathering data from a website with information on landlords.  One of ordinary skill would have recognized that gathering real estate information from third parties as taught by Malviya would likely include gathering data from web servers with landlord information, e.g. as taught by Calonge.
Regarding claim 7, the combination of Malaviya '939, Malaviya '701, and Calonge teaches all the limitations of claim 6 and Calonge further teaches:
wherein the additional data includes data associated with non-desirable CREs owned by the at least one owner (searches properties in landlord's portfolio, ¶[0068].  Please note the 112(b) rejection of this claim for Examiner's interpretation).  
Further, it would have been obvious at the time of filing to combine real-estate transaction prediction system of Malaviya with the web based repository of information on landlords as taught by Calonge because Malaviya suggests doing so, see MPEP 2143.I.G.  That is, Malaviya teaches gathering data from third party aggregators, ¶[0080], over the internet, ¶[0077] and Fig. 6, but does not explicitly teach gathering data from a website with information on landlords.  One of ordinary skill would have recognized that gathering real estate information from third parties as taught by Malviya would likely include gathering data from web servers with landlord information, e.g. as taught by Calonge.

Regarding claims 16 and 17, claims 16 and 17 recite similar limitations as claims 6 and 7 and accordingly are rejected for similar reasons as claims 6 and 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner finds Applicant is acting as their own lexicographer when using the phrase "at least one of" and further finds the phrase is defined in ¶[0054] of the Specification as filed.  Examiner interprets the phrase in claims 2 and 12 accordingly.
        2 See fn. 1.
        3 See fn. 1